Notice of Pre-AIA  or AIA  Status
            The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,334,344, claims 1-21 of U.S. Patent No. 11,218,792 and claims 1-24 of U.S. Patent No. 11,234,065. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader versions of the patented claims. For example, claim 22 of the pending application is covered claim 1 of patent 11,234,065 except “a retaining structure comprising (i) an outer leg shaped to generally follow the curve of the antihelix of the wearer's ear and (ii) an inner leg shaped to contact a base of the helix of the wearer's ear” as well as “if pressure is applied to the flesh of the entrance of the ear canal of the wearer's ear by the sealing structure, the applied pressure does not contribute to holding the ear tip in the wearer's ear”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 22, 24-29, 32, 34, 35 and 37-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cano et al. (US 2009/0123010 A1).

Regarding claims 22 and 38, Cano teaches an ear tip for an in-ear earpiece (see e.g. Fig. 9), comprising: 
a body configured to fit within the concha of a wearer’s ear, the body resting against at least a portion of the concha (outer ear section 24 of housing 10 positioned at the concha 26, par. 0080, generally flat surface of housing 10 shown in Fig. 1 rests against lower concha surface when worn by wearer, see Fig. 3); 
an outlet extending towards the ear canal of the wearer’s ear when the ear tip is placed in the wearer’s ear (sound tube 20 that extends from outer ear section 24 towards the ear canal, par. 0081; sound tube 20 provides includes an acoustic passage, i.e. a sound propagation path for sound signals emitted by a receiver positioned in the outer ear section 24 of the hearing device 10 to the output port 16 at the end of the earpiece 12 for transmission of the sound to the eardrum in the ear canal 14); 
a sealing structure extending from an end of the outlet (see e.g. Fig. 2 with frusto-conically shaped earpiece 12 extending from nozzle 20, par. 0041, Fig. 9); and 
a retaining structure coupled to the body at each end and extending toward the antihelix of the wearer’s ear (outer ear section 24 further comprises a helix section 28 that is adapted to be positioned in the helix 30 of the ear of the wearer and that is mechanically interconnected with the outer ear section 24 with a bridge section 32, par. 0094, Fig. 7), wherein, when the ear tip is placed in an ear, the retaining structure applies pressure to the antihelix of the wearer’s ear to orient the body and the sealing structure so that the sealing structure is positioned at the entrance of the ear canal (retaining structure presses against the anti-helix 30 for positioning the earpiece at the ear canal (while the specification labels 30 as the helix, Figs. 8 and 10 shows that the part of the outer ear identified by this item number and against which the retaining structure abuts is, in fact, the anti-helix of the ear; this can be seen more clearly in the lighter drawings of the issued patent of this publication, US 8,792,663 B2), and 
the sealing structure forms a substantial seal with the flesh of the entrance of the ear canal of the wearer’s ear (outer sidewall 52 in close contact between itself and both the inner sidewall 51 and the surface of the ear canal to prevent undesired leaks along the edges 54, 56 of the sidewalls 51, 52 and a close and tight fit in the ear canal is provided, par. 0086).

Regarding claim 24, Cano teaches wherein, when the ear tip is placed in the wearer’s ear, the body prevents the outlet and the sealing structure from contacting the ear canal beyond the entrance (ear tip with vent 21 fits into the auditory canal 17 by anchoring the device at the entrance of the external ear canal, col. 2 ll. 7-13; device configured to seal off the meatus of the external ear canal without substantially penetrating the external ear canal, Abstract).

Regarding claim 25, Cano teaches wherein the sealing structure seals the entrance to the ear canal by conforming to the entrance to the ear canal when pressed towards the ear canal (knob 30, formed of a flexible elastic plastic, col. 1 ll. 64-68, grips entrance of ear canal to provide seal, col. 2 ll. 7-13, Scott).
 
Regarding claims 26 and 39, Cano teaches wherein the sealing structure has a frusto-conical shape having a narrow end and a wide end and the sealing structure is joined to the outlet at the narrow end of the frusto-conical shape (see e.g. Figs. 2, 4, or 9, Cano); and
the wide end of the frusto-conical shape is larger than a typical ear canal is wide (sidewalls of earpiece, but not base, contact ear canal when earpiece inserted, pars. 0041, 0044, Cano).

Regarding claim 27, Cano teaches wherein the sealing structure is shaped to taper substantially linearly from the wide end to the narrow end (see e.g. Figs. 2, 4, or 9, Cano).

Regarding claims 28 and 40, Cano teaches wherein the sealing structure comprises a thin layer of material that at least partially surrounds the outlet (hollow frusto-conically shaped earpiece 12 that surrounds nozzle 20 with sidewalls made from a thin sheet of a soft and flexible material, par. 0041, Fig. 9, Cano).

Regarding claims 29 and 35, Cano teaches wherein the body is coupled to an acoustic driver of the earpiece, the outlet comprises an acoustic passage that (i) comprises an opening for receiving sound waves from the acoustic driver, and (ii) conducts the sound waves to the ear canal of the wearer’s ear (outer ear section 24 has mating surface opposite flat surface of body 10 for connection with sound tube 20 (see e.g. Fig. 1) which provides a sound propagation path for sound signals emitted by a receiver positioned in the outer ear section 24 of the hearing device 10 to the output port 16 at the end of the earpiece 12 for transmission of the sound to the eardrum in the ear canal 14, par. 0081, Cano).

Regarding claim 32, Cano teaches wherein the retaining structure comprises a material having a different hardness than a material of the sealing structure (retaining structure may be formed from a pliable or resilient plastic strip, par. 0054; earpiece 12 material may be a soft elastomer, such as silicone rubber, par. 0079, Cano). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use materials for different parts having different hardness ratings, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 34, Cano teaches an ear tip for an in-ear earpiece, comprising: 
a base configured to fit within the concha of a wearer's ear (outer ear section 24 of housing 10 positioned at the concha 26, par. 0080, having a general disk shape flat surface of housing 10 shown in Fig. 1 rests against lower concha surface when worn by wearer, see Fig. 3); 
an outlet extending towards the ear canal of a wearer’s ear when the ear tip is placed in the wearer’s ear (sound tube 20 that extends from outer ear section 24 towards the ear canal, par. 0081; sound tube 20 provides includes an acoustic passage, i.e. a sound propagation path for sound signals emitted by a receiver positioned in the outer ear section 24 of the hearing device 10 to the output port 16 at the end of the earpiece 12 for transmission of the sound to the eardrum in the ear canal 14); 
a flap surrounding the outlet (hollow frusto-conically shaped earpiece 12 that surrounds nozzle 20 and is connected to it at its narrow end; sidewalls made from a thin sheet of a soft and flexible material that maintain a gap with nozzle 20 absent outward pressure, par. 0041, Fig. 9); and 
a retaining leg curving around at least a portion of the base, wherein, when the ear tip is placed in a wearer’s ear (outer ear section 24 further comprises a helix section 28 that is adapted to be positioned in the helix 30 of the ear of the wearer and that is mechanically interconnected with the outer ear section 24 with a bridge section 32, par. 0094, Fig. 7), the retaining leg is seated underneath the antihelix of the wearer’s ear and applies pressure to the antihelix of the wearer’s ear to orient the base and the flap so that the flap is positioned at the entrance of the ear canal (retaining structure presses against the anti-helix 30 for positioning the earpiece at the ear canal (while the specification labels 30 as the helix, Figs. 8 and 10 shows that the part of the outer ear identified by this item number and against which the retaining structure abuts is, in fact, the anti-helix of the ear; this can be seen more clearly in the lighter drawings of the issued patent of this publication, US 8,792,663 B2; minimal pressure is applied to the ear canal, since retention is largely provided by pressure applied by the retaining structure of helix section 27 and bridge section 32 to the antihelix, par. 0054, par. 0094, Cano), the flap forms a substantial seal with the flesh of the entrance of the wearer’s ear canal (outer sidewall 52 in close contact between itself and both the inner sidewall 51 and the surface of the ear canal to prevent undesired leaks along the edges 54, 56 of the sidewalls 51, 52 and a close and tight fit in the ear canal is provided, par. 0086).

Regarding claims 37 and 41, Cano teaches the ear tip of claim 34, wherein the base prevents the outlet and flap from contacting the ear canal beyond the ear canal entrance (ear tip with vent 21 fits into the auditory canal 17 by anchoring the device at the entrance of the external ear canal, col. 2 ll. 7-13; device configured to seal off the meatus of the external ear canal without substantially penetrating the external ear canal, Abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 30 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cano et al. (US 2009/0123010 A1).

Regarding claim 30, Cano teaches that the conical portion may be substantially elliptical in cross-section (par. 0045, Cano), but in view of Kramer may not explicitly disclose the ear tip of claim 1, wherein the acoustic passage is substantially elliptical in cross-section. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the sound tube to be elliptical as a matter of design choice or in order for the earpiece to fit well and be easier for the user to insert in an optimal position in the ear canal, as most ear canals are, more or less, oval or elliptical in shape.  Furthermore, it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 33, Cano in view of Kramer does not specifically teach wherein the outlet comprises a material having a different hardness than the material of the retaining structure and a different hardness than the material of the sealing structure. Cano teaches sound tube 20 comprises a substantially rigid material, (par. 0081); retaining structure may be formed from a pliable or resilient plastic strip, (par. 0054); earpiece 12 material may be a soft elastomer, such as silicone rubber, (par. 0079) whereas examiner takes an official notice that  using materials for different parts having different hardness ratings, since it has been held to be used as a matter of obvious design choice. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use materials for different parts having different hardness ratings, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cano in view of Tanaka et al. (US 2009/0041284 A1).

Claim 23 is rejected for the same reasons as claim 22. Furthermore, Cano teaches wherein the body has a generally planar surface that rests against at least a portion of the wearer’s concha (outer ear section 24 of housing 10 positioned at the concha 26, par. 0080, generally flat surface of housing 10 shown in Fig. 1 rests against lower concha surface when worn by wearer, see Fig. 3).
However, Cano may not explicitly teach wherein the outlet extends from the body at a non-right angle relative to the generally planar surface of the body. However, providing such a feature was well known in the art as evidenced by Tanaka in a related field of endeavor (sound emitting portion (outlet) 6a may extend at a non-right angle theta relative to the generally planar surface of the body, Fig. 7, 9, par. 0056; sealing structure 14 has a non-right angled central axis coincident with the axis of the outlet, Fig. 15). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Cano by incorporating the angled outlet and sealing structure, as taught by Tanaka, in order to that the sound-emitting portion 6a is smoothly and comfortably fit into the angled ear channel of a user's ear (par. 0056, Tanaka).

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cano in view of Scott (US 4,878,560).

Regarding claim 31, Cano may not explicitly disclose wherein the sealing structure has a substantially uniform thickness. However, providing such a feature was well known in the art as evidenced by Scott in a related field of endeavor (frusto-conical sealing wall 9 has substantially uniform thickness, Fig. 2, Scott). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cano by incorporating the sealing structure with substantially uniform thickness, as taught by Scott, in order to provide a simplified, efficient structure requiring reduced manufacturing costs.


Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cano in view of Kromann et al. (US 2011/0261988 A1).

Regarding claim 36, Cano may not explicitly disclose wherein the retaining leg curves within the plane in which the disc lies. Kromann teaches this limitation (retaining leg 4 curves within the plane in which disc shaped base 14 lies (parallel to axis y), see Figs. 3, 4). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cano by incorporating wherein the retaining leg curves within the plane in which the disc lies , as taught by Kromann, in order to provide the leg curving within a same plane where disc lies.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                /MD S ELAHEE/                                                                                                                                                                                                        MD SHAFIUL ALAM ELAHEE
Primary Examiner, 
Art Unit 2653
November 4, 2022